Scudder, P.J., and Smith, J. (dissenting in part).
We respectfully dissent in part. We agree with the majority that Supreme Court properly granted that part of defendant’s motion for summary judgment dismissing the complaint with respect to the allegedly inadequate swing seat. We do not agree, however, that there is a triable issue of fact with respect to the condition of the ground under the swing from which plaintiffs daughter fell, and we therefore would affirm the order granting defendant’s motion in its entirety. In our view, defendant met its initial burden in that respect by establishing that it maintained the playground facilities in a reasonably safe condition (see Lopez v Freeport Union Free School Dist., 288 AD2d 355, 356 [2001]), and that it did not have actual or constructive notice of a dangerous condition on the premises (see Coleman v New York City Hous. Auth., 12 AD3d 281 [2004]; Sinto v City of Long Beach, 290 AD2d 550 [2002]). Plaintiff failed to raise a triable issue of fact in opposition (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). We note in particular that, although the affidavit of plaintiff’s expert stated that hard-packed dirt surfaces are not recommended for swings, the expert cited only to the guidelines issued by the United States Consumer Product Safety Commission for that proposition, and those guidelines “are neither mandatory nor intended to be the exclusive standards for playground safety” (Merson v Syosset *912Cent. School Dist., 286 AD2d 668, 670 [2001]; see Soldano v Bayport-Blue Point Union Free School Dist., 29 AD3d 891 [2006]; Pinzon v City of New York, 197 AD2d 680, 681 [1993]; McCarthy v State of New York, 167 AD2d 516, 517 [1990]). “Absent proof that a particular guideline or recommendation has been adopted in actual practice, it cannot be held to impose a heightened standard of care upon the defendant[ ]” (Capotosto v Roman Catholic Diocese of Rockville Ctr., 2 AD3d 384, 386 [2003]).
In any event, even assuming, arguendo, that there was a dangerous condition, we conclude that plaintiff failed to raise a triable issue of fact whether defendant created that condition (see Collins v Laro Serv. Sys. of N.Y., Inc., 36 AD3d 746 [2007]; Kelly v Berberich, 36 AD3d 475, 476-477 [2007]), or had actual or constructive notice of it (see Coleman, 12 AD3d 281 [2004]; see generally Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]). Present—Scudder, EJ., Martoche, Smith, Centra and Peradotto, JJ.